When the General Assembly adjourned last year, at the end of its fortieth anniversary session, there was hope that the renewed commitment to the ideals of the United Nations expressed by so many of its Members s would contribute to a rapid restoration of confidence in our Organization, create the momentum for a process of reform, and become a real turning point in the cr is is of the United Nations
One year later, and despite a number of noteworthy new departures, not many of the hopes of the fortieth session of the General Assembly have been fulfilled, and all too many symptoms of crisis remain, not the least of which is what we perceive to be a continuing erosion of the world-wide system of international organizations, and of the process of multilateral diplomacy.
We are called upon therefore once again to turn our energies and imagination towards the renewal and revitalization of the world's only global instrument for the maintenance of peace and security, and for its effective and concerted use in addressing a world of continuing political and economic crisis.
If the United Nations continues to be in a state of crisis, it is also because many of the principles and objectives on which it was built have fallen into neglect, and not the least among them is the principle of the peaceful settlement of disputes and the patient search for compromise between nations.
We still find an alarming tendency to overstate national power, and national interests have led to an increasing pursuit of unilateral policies by nations large and email. Military rather than political means continue to be used in dealing with world and regional conflicts. Many of the barriers erected against the use of force in international relations after 1945 seem to have collapsed. The
political crisis of the United Nations is therefore also the crisis of an organization created for the peaceful settlement of disputes but faced by
militarization of world politics.
A new and indeed most brutal form of violence has emerged lately, the
violence of international terrorism. More than other forms of violence it attacks
the very fiber of international relations. It is a new scourge of mankind. It
cannot be justified under any circumstances or for any reason. International
co-operation to combat international terrorism must be further intensified.
In the demilitarization of world politics, the reduction of the increased
levels of the use of force and military power in world politics, and in the fight
against international terrorism, the role of the United Nations appears
indispensable.
Thus disarmament and arms control must retain the highest priority on the world's agenda. New and radical approaches to disarmament and arms control must be adopted. Many types of weapons, old and new, should be totally abolished. Such a ban, as that applied to biological weapons, for instance, should also eradicate chemical weapons. Deep cuts should be made in the existing arsenals of nuclear weapons. Development of new types of such weapons should be discouraged. Therefore Austria considers the An ti -Ball is tic Missile Treaty, for instance, as a pivotal element in the existing system of arms control treaties. Finally, a
comprehensive test ban is required.
Outer space should remain an environment preserved exclusively for peaceful
purposes. More areas, such as Antarctica, should remain free of weapons of all
kinds. We therefore subscribe to the philosophy of creating nuclear-free zones.*
*Mr. FERM (Sweden), Vice-President, took the Chair.
The summit meeting between the leaders of the Soviet union and the united States to address questions of this magnitude, announced just this morning, has universal support. Its importance for an easing of tensions and for the preparation of new and substantial disarmament and arms control agreements can hardly be overstated. We trust that the combined wisdom of President Reagan and Secretary-General Gorbachev will not disappoint the community of nations.
On 4 November Foreign Ministers of 35 nations, including the United States and the Soviet Union, will convene in Vienna to open the third follow-up meeting of the Conference cm Security and Co-operation in Europe.
This Conference, over the past years, has established a useful regional framework for constructive dialog and agreement, comprising all areas of East-west relations-, economic, cultural, political, humanitarian and military.
Its excellent past record is due not least to the fact that the conference offers equal opportunities for nations, large and small, to participate. Neutral and non-aligned nations of Europe have found an increasingly useful role in this context. The positive and substantive results of the Stockholm Conference on Confidence and Security Building Measures and Disarmament in Europe, which ended only a few days ago, augur well in this regard. The Vienna meeting should in our minds, therefore, be a starting point for a new era of co-operation and mutual understanding in, but also beyond, Europe.
Three international conferences held this year, one of them in Austria's capital, have provided one single lesson: the South African Government can only avoid further escalation of violence and bloodshed through a dramatic and definitive reversal of its policies. We do not feci, unfortunately, that South Africa has come to read the writing on the wall.
Therefore, the determination of an overwhelming majority of States Meters of this Organization, not least of which are the Western industrialized democracies, to adopt further sanctions as a last peaceful means of pressure for change, is growing every day.
Austria remains firmly committed to the cause of the freedom and dignity of the peoples of southern Africa. We shall not hesitate therefore to participate in further international efforts to dismantle the heinous system of apartheid and to win freedom and independence for Namibia. In abolishing apartheid, and in winning independence for Namibia, the United Nations has an indispensable role spelled out not least in Security Council resolution 435 adopted as long ago as 1978. Here, as in many other regards, the United Nations has made important contributions to the
search for peace in the world.
More than once the United Nations has contributed to the painful search for a just and lasting peace in the Middle East. Resolution 242 (1967) constitutes to this day the most widely recognized framework for a peaceful settlement. United Nations peace-keeping operations continue to play an essential role in the Middle East. But the peace-keeping and the peace-making potential of the United Nations in this region has never been fully exploited, and it seems particularly neglected
today. It is from the United Nations that some of the most elementary principles for a just and durable solution have emerged - such as the right of all States to exist within secure and internationally recognized boundaries; the unacceptability of the acquisition of territory by force; and the need to recognize the national rights of the Palestinian people and to give its representatives, the Palestine Liberation Organization (PLO), their place at the conference table.
In this context the idea of holding an international peace conference under the auspices of the United Nations has been gaining ground. Austria - as it did as long ago as 1973, when it was a member of the Security Council and when the Geneva Conference on the Middle East was established by the Security Council and
convened - supports efforts to promote agreement between the parties on this important step to peace in the Middle East.
The war between Iran and Iraq, now in its seventh year, has caused immense loss of human life. Its continuation is threatening not only the political stability but also the economic development of a whole region of the world. Determined measures to end this cruel war are long overdue. We think that as a first step a general and strict arms embargo should be considered by the Security Council. Pending a decision by the Council, all countries should observe such an embargo on a voluntary basis.
In our view, the present situation in Central America calls for utmost restraint from all sides. Respect for the sovereignty and territorial integrity of States must be universal. The principles of peaceful settlement of disputes and non-intervention cannot be applied selectively. Relations between States must be conducted on the basis of international law. At the same time, it is our firm belief that all Governments of the region must fully respect and safeguard the human rights and fundamental freedoms of those who are under their jurisdiction.
We share the expectation of the Con ta dor a countries and their Support Group that efforts made by Governments to arrive at political dialog and national reconciliation will do much to create pluralistic democratic societies in Central America and will substantially increase the likelihood of a successful outcome of peace initiatives. A Contadora regional peace treaty, signed and implemented in full by all the countries concerned, offers the best hope for peace and for lasting respect for the security and sovereign rights of all the nations of Central America.
On the other hand, over the past years democracy has been on the march in much of the great continent of South America. Thus, the proclamation of new states of emergency and the taking of political prisoners constitute regrettable anomalies
that should be rapidly relinquished.
Peace in South-East Asia remains an elusive goal. The unresolved problem of Kampuchea, its occupation by foreign troops, appears to be the major obstacle dividing the peoples of the region. In Austria's view, only a political process based on the relevant resolutions of the General Assembly and the International Conference on Kampuchea can lead to a just settlement.
Almost seven years have passed since the military intervention in Afghanistan. We remain deeply concerned about the continuing occupation of this traditionally non-aligned country and the violation of its sovereignty. The suffering of millions of refugees must not be forgotten. Any solution must enable these refugees to return to their homes in safety and honor. We therefore support the efforts of the Secretary-General's Special Representative in his search for a
political settlement.
The situation of human rights and fundamental freedoms in the world presents a
contradictory picture today. Arbitrary executions, torture, the denial of fundamental rights, racism and intolerance still prevail in many countries. What
is lacking today is not international instruments but their faithful implementation. Let us, all together, co-operate to reduce the gap between norms and reality. Efforts of the United Nations and of regional organizations, such as the Council of Europe, should be supported.
Striking imbalances still prevail in the world economy: The growth rate in many developing countries - with few exceptions - lags significantly behind their population growth. Commodity prices are at their lowest level historically since 1945. Most commodity agreements seem to be close to collapsing. The debt problem weighs heavily on many developing countries, especially in Africa and Latin America.
This situation contains dangerous prospects for global economic growth. In view of the considerable decline in net capital flows to developing countries, we are faced with the serious, and, I would add, shameful, anomaly that at present a net flew of financial resources on the order of many billions of United States dollars annually - the exact figure is a subject of controversy among experts, but this is the order of magnitude - is taking place from the South to the North, instead of from the North to the South. Living standards in many parts of the world actually continue to decline.
Thus, it is more than obvious that many development concepts of the past have failed. A fundamental rethinking of the many interrelated issues of development, trade and finance is required. And many issues that appear technical or purely economic on the surface are actually deeply political - the debt problem amongst them. Reliance on short-term solutions largely neglecting social and economic
effects in the economies and the social structures of developing countries is therefore a dangerous proposition.
Instruments for international co-operation must be strengthened if we wish to meet the challenges of a rapidly evolving world economy. In this context the
successful outcome of the meeting at Punta del Este - especially the recognition of special, more favorable treatment of developing countries - appears encouraging.
After years of stalemate in the North-South dialog the special session on Africa seemed to signal a change of atmosphere. My country will contribute actively towards the implementation of the United Nations ProgramF of Action for African Economic Recovery and Development, 1986-1990. But the Nor to-South relationship remains the central social issue of our time. New political approaches, based on the principles of equality and international solidarity, are
required.
We must preserve our planet for future generations. Threats to its ecological balance, to the global environment must be met. More resources than before must be pooled, nationally and internationally, to meet this challenge. Let us therefore apply our imagination towards creative approaches, which could include, inter alia, the establishment of a global environmental emergency fund, possibly in the form of
a new "window" of the World Bank.
Narcotic drugs are a dangerous problem of global proportions. The convening of a world conference to combat drug abuse aid the illegal traffic in drugs is therefore a very timely initiative. Austria will do its very best to contribute to the success of this major event, to be held in Vienna in the summer of 1987.
Whether this year's session of the General Assembly will be judged as a success or a failure will largely depend on how we tackle toe Organization's crisis - on how we tackle its crisis - on hew we deal with its administrative and budgetary reform. In this context, the report of the Group of 18 represents a valuable contribution to our debate. Austria believes that the continuation of this process of reflection and reform is essential.
A part of this problem - which is of crucial importance for the Organization -seems to be the question of a new mechanism in the area of Program planning and budget. But let us not forget, in all this process of reform, that we vitally need the United Nations as a strong and constructive force in an increasingly interdependent world. An appeal should therefore be addressed to all Member States to meet loyally all obligations flowing from the Charter, in order to strengthen the United Nations.
Allow me to say a few words about Austria's relations with Italy. Austria entertains good and friendly relations with this important neighboring country. In this context, the question of the South Tyrol is of special importance. Resolutions adopted by the General Assembly in 1960 and 1961 led, in 1969, to an agreement between Austria and Italy on a new framework for the autonomy of the South Tyrol.
"today - this very day - we observe the fortieth anniversary of the conclusion of the Paris Agreement between Austria and Italy, signed by two great statesmen, Alcide de Gasperi and Karl Gruber. This agreement aims at protecting the German speaking population in the South Tyrol. This anniversary should remind us that, notwithstanding the major progress achieved so far, essential autonomy provisions agreed upon in 1969 remain yet to be implemented. This applies in particular to a center-piece of autonomy, the use of the German language in court and in police and civil proceedings, causing continuing and justified concern among South Tyroleans and the Austrian Government.
In this regard arrangements have been envisaged some two weeks ago by South Tyrolean representatives and the Government of Italy. They offer hope that final agreement by the Italian Government will follow soon. Our expectations have been further heightened by the recent declaration of Foreign Minister Giulio Andreotti that the Italian Government intends to enact all other remaining provisions for
this autonomy as soon as possible.
Before concluding, let me pay a special tribute to the Secretary-General. Austria is deeply grateful to Mr. Perez de Cuellar for his untiring efforts in carrying out an often difficult mandate. My country will continue to support him.
We gratefully remember the able conduct of last year's session of the General Assembly by its President, Ambassador Jaime de Pinios of Spain.
May I say, finally, that a most outstanding representative of Asia now presides over the Assembly. I sincerely congratulate him upon his election and wish him every success. His well-established diplomatic skills certainly assure us that this will be a memorable session of the Assembly in the annals of the United Nations.
